HEADNOTE: Anthony Grandison v. State and Anthony Grandison v. State, Nos. 2039
and 2822, September Term 2014 and 2015

CRIMINAL LAW – ILLEGAL SETENCE – MARYLAND CONSTITUTION –
POWERS OF GOVERNOR TO COMMUTE SENTENCE

CRIMINAL LAW – ILLEGAL SETENCE – MARYLAND CONSTITUTION – EX
POST FACTO CLAUSE – POWERS OF GOVERNOR TO COMMUTE SENTENCE

CRIMINAL LAW – ILLEGAL SETENCE – STATUTORY INTERPRETATION –
EX POST FACTO CLAUSE – POWERS OF GOVERNOR TO COMMUTE
SENTENCE

       In 1983, Anthony Grandison, appellant, hired Vernon Lee Evans, to murder Scott
Piechowicz and his wife, Cheryl Piechowicz, to prevent them from testifying against him
in a then-pending criminal trial in the United States District Court for the District of
Maryland. Evans succeeded in murdering Mr. Piechowicz, but in a case of mistaken
identity, Evans murdered Susan Kennedy instead of Ms. Piechowicz.

       After being convicted in federal court for conspiracy to violate civil rights resulting
in death and witness tampering, Grandison was sentenced to life imprisonment plus a
consecutive ten-year sentence. In 1984, Grandison was also convicted by a jury sitting in
the Circuit Court for Somerset County of two counts of first degree murder, conspiracy to
commit murder, and use of a handgun in the commission of a crime of violence. These
convictions resulted in two death sentences along with a sentence of life for the conspiracy
conviction plus twenty years for the handgun conviction to run consecutive to the life
sentence.

        In 2013, the General Assembly repealed the death penalty in Maryland, and that
same year, Grandison filed a motion to correct an illegal sentence. The circuit court denied
all relief, except pursuant to the State’s concession, vacated Grandison’s twenty-year
sentence for the handgun violation. The Court then resentenced Grandison to fifteen years
for the handgun violation to run consecutive to the life sentence for conspiracy. Grandison
filed an appeal from this order.

        In 2015, Governor Martin O’Malley signed Executive Order 01.01.2015.05
commuting Grandison’s death sentences to life without the possibility of parole sentences.
Thereafter, Grandison filed another motion to correct an illegal sentence attacking his new
sentence of life without the possibility of parole. The circuit court denied all requested
relief under this second motion to correct an illegal sentence. Grandison filed an appeal
from this order and the appeals were consolidated.

       Held: Affirmed.
       After the Court found many of Grandison’s claims not cognizable under Maryland
Rule 4-345(a) and Colvin v. State, 450 Md. 718 (2016), the Court considered appellant’s
challenges to Governor O’Malley commuting his death sentences to life without the
possibility of parole. The Court first determined that the Governor of Maryland has the
power to grant reprieves or pardons under Article II, Section 20 of the Maryland
Constitution. The Court held that except for a limitation of this power in cases of
impeachment under Article II, Section 20, and perhaps, bribery of public officials under
Article III, Section 50, the Governor of Maryland’s pardon power is plenary.

         The Court next turned to Grandison’s contention that Governor O’Malley did not
have the authority under Article II, Section 20, to sua sponte commute his death sentences
to life in prison without parole sentences, because he did not apply for a commutation. The
Court held that the provision on which Grandison relied, namely that “before granting a
nolle prosequi, or pardon, [the Governor] shall give notice, in one or more newspapers, of
the application made for it, and of the day on, or after which, his decision will be given[,]”
was merely a notice requirement and not a condition precedent. Because Governor
O’Malley gave notice of his commuting Grandison’s sentence on the day of his decision,
such action by the Governor was lawful.

       In considering Grandison’s contention that Governor O’Malley’s commutation of
his death sentences also violated the Ex Post Facto Clause of Article 17 of the Maryland
Declaration of Rights, the Court held that, even if the Ex Post Facto Clause was applicable
to the Maryland Constitution, the Governor’s actions did not violate the Ex Post Facto
Clause because such action did not increase Grandison’s sentences. See Woods v. State,
315 Md. 591, 606-07 (1989) (rejecting “the notion that a life sentence without the
possibility of parole is, even relatively, the equivalent of death itself”). Moreover, the
Court rejected Grandison’s alternative argument that, if the Governor derived his authority
under Md. Code (1957, 1982 Repl. Vol.), Article 41, §§ 118 and 119, and their modern-day
counterparts, Md. Code (1999, 2008 Repl. Vol., 2017 Supp.), Correctional Services Article
(“CS”) §§ 7-601 and 7-602, this exercise violated the Ex Post Facto Clause. The Court
held that, because the Governor was authorized to commute a sentence of death to a
sentence of life without the possibility of parole under the language of Article 41, §§ 118
and 119, which were in effect at the time of Grandison’s sentencing, and there was no
retroactive change in CS §§ 7-601 and 7-602, no violation of the Ex Post Facto Clause
occurred.
Circuit Court for Somerset County
Case No. 19-K-83-004010                              REPORTED

                                      IN THE COURT OF SPECIAL APPEALS

                                                OF MARYLAND
                                    ______________________________________
                                             CONSOLIDATED CASES

                                                      No. 2039
                                                September Term, 2014

                                            ANTHONY GRANDISON
                                                       v.
                                             STATE OF MARYLAND
                                    ______________________________________

                                                      No. 2822
                                                September Term, 2015

                                            ANTHONY GRANDISON
                                                       v.
                                             STATE OF MARYLAND
                                    ______________________________________

                                          Woodward, C.J.,
                                          Leahy,
                                          Moylan, Charles E., Jr.
                                           (Senior Judge, Specially Assigned),

                                                      JJ.
                                    ______________________________________

                                            Opinion by Woodward, C.J.
                                    ______________________________________

                                          Filed: November 29, 2017

                                    *Judge Kathryn Grill Graeff, Judge Dan
                                    Friedman, Judge Matthew J. Fader did not
                                    participate in the Court’s decision to designate
                                    this opinion for publication pursuant to Md. Rule
                                    8-605.1.
       In 1983, Anthony Grandison, appellant, for a fee of $9,000, hired his friend, Vernon

Lee Evans, to murder Scott Piechowicz and his wife, Cheryl Piechowicz, to prevent them

from testifying against him in a then-pending criminal trial in the United States District

Court for the District of Maryland. Grandison v. State, 305 Md. 685, 697, cert. denied,

479 U.S. 873, and reh’g denied, 479 U.S. 1001 (1986). Pursuant to their unlawful

agreement, Evans succeeded in murdering Scott Piechowicz but failed in killing Cheryl

Piechowicz, instead murdering her sister, Susan Kennedy, by mistake.1 Id.

       Later that year, Grandison, Evans, and two others2 were tried in the United States

District Court for the District of Maryland on charges of conspiracy to violate civil rights

resulting in death, in violation of 18 U.S.C. § 241, and witness tampering, in violation of

18 U.S.C. § 1512. United States v. Grandison, 780 F.2d 425, 428 (4th Cir. 1985), vacated

sub nom. Kelly v. United States, 479 U.S. 1076 (1987), aff’d on remand, 885 F.2d 143 (4th

Cir. 1989), cert. denied, 495 U.S. 934 (1990). All four defendants were convicted of both

charges, id., and Grandison, in particular, was sentenced to life imprisonment and a

consecutive term of ten years’ imprisonment. Grandison, 305 Md. at 698.




       1
       On the day Evans was to commit the killings, at the Piechowicz’s place of
employment (the Warren House Motel in Pikesville, Baltimore County), Susan Kennedy
was working in her stead, and Evans, apparently, mistook Ms. Kennedy for Ms.
Piechowicz. Grandison, 305 Md. at 697.
       2
        The other co-defendants in Grandison’s federal trial were Janet Patricia Moore and
Rodney Kelly. United States v. Grandison, 780 F.2d 425, 428 (4th Cir. 1985), vacated sub
nom. Kelly v. United States, 479 U.S. 1076 (1987), aff’d on remand, 885 F.2d 143 (4th Cir.
1989), cert. denied, 495 U.S. 934 (1990).
       The following year, after removal of the Maryland case to Somerset County at

Grandison’s request,3 he was convicted, by a jury sitting in the Circuit Court for Somerset

County, of conspiracy to murder, two counts of first-degree murder, and use of a handgun

in the commission of a crime of violence. Id. He was thereafter sentenced, by the jury, to

death sentences for both first-degree murders, and the court imposed a sentence of “life

imprisonment for the conspiracy conviction and twenty years for the handgun violation

consecutive to the life sentence.” Id. Both of the latter sentences “were imposed to run

consecutively to the life plus ten years sentence previously imposed in the federal case.”

Id.

       Grandison subsequently filed a post-conviction petition, in the Circuit Court for

Somerset County, and, in 1992, that court, relying upon the Supreme Court’s decision in

Mills v. Maryland, 486 U.S. 367 (1988),4 vacated his death sentences but otherwise denied

his claims. Grandison v. State, 341 Md. 175, 194 (1995), cert. denied, 519 U.S. 1027


       3
         A defendant in a capital case had an absolute right to have his case removed to
another county. Redman v. State, 363 Md. 298, 305-06 (citing Md. Const., Art. IV, § 8),
cert. denied, 534 U.S. 860 (2001), and reh’g denied, 535 U.S. 966 (2002).
       4
           As the Court of Appeals explained:

                In Mills, the Supreme Court held that the Maryland capital
                sentencing form, and the jury instructions pertaining thereto,
                were unconstitutional because the Mills jury could have
                believed that it was precluded from giving any weight to
                mitigating factors found by some, but not all, jurors. Mills, 486
                U.S. at 373-84, 108 S. Ct. at 1865-70, 100 L. Ed. 2d at 393-400.

Grandison v. State, 341 Md. 175, 194 n.2 (1995), cert. denied, 519 U.S. 1027 (1996), and
reh’g denied, 519 U.S. 1143 (1997).


                                                2
(1996), and reh’g denied, 519 U.S. 1143 (1997). At resentencing, a jury in Somerset

County reimposed the two death sentences for the murders of Scott Piechowicz and Susan

Kennedy. Id.

       Grandison thereafter lodged repeated challenges, in both state and federal court, to

those sentences, finally gaining a temporary reprieve when, in 2006, the Court of Appeals

enjoined the State from carrying out the death penalty against his co-defendant, Evans,

because the protocols governing the method of administering that penalty, lethal injection,

had been adopted, held the Court, in a manner that violated the Maryland Administrative

Procedure Act. Evans v. State, 396 Md. 256, 344-46, 350 (2006), cert. denied, 552 U.S.

835 (2007).5

       That injunction was to remain in effect until new protocols were promulgated in

accordance with the Maryland Administrative Procedure Act, id. at 350, but such new

protocols were never promulgated. See Fiscal and Policy Note (Revised), S.B. 276, at 3-5

(2013). Instead, the General Assembly repealed the death penalty in 2013. 2013 Md.

Laws, ch. 156, § 3. Meanwhile, on June 6, 2013, Grandison filed, in the Circuit Court for

Somerset County, the first of two motions to correct an illegal sentence (which he

supplemented several times) that are the subject of the present appeals. Following two

hearings, the circuit court, on November 13, 2014, issued a memorandum opinion and order

granting relief, at the State’s own concession, on a single claim—that the twenty-year

sentence imposed for use of a handgun in the commission of a crime of violence was illegal,


       5
         Not only Evans, but all Maryland prisoners then awaiting the death penalty,
including Grandison, obtained the benefit of that injunction. See Evans, 396 Md. at 350.

                                            3
because, at the time Grandison committed that offense, its maximum penalty was fifteen

years’ imprisonment.6 Accordingly, the circuit court vacated Grandison’s twenty-year

sentence for that crime and imposed a fifteen-year term of imprisonment, consecutive to

his life sentence for conspiracy as well as to Grandison’s federal sentences. But it denied

all of his other claims. Grandison noted a timely appeal from that order, raising the

following questions:


       6
         There was some ambiguity as to whether, at the time of the offense, the maximum
penalty for the use of a handgun in the commission of a felony or crime of violence was
fifteen or twenty years’ imprisonment. The offense was committed on April 28, 1983.
Grandison, 305 Md. at 697. At that time, Md. Code (1957, 1982 Repl. Vol., Supp. 1982),
Art. 27, § 36B(d) read as follows:

              (d) Any person who shall use a handgun in the commission of
              any felony or any crime of violence as defined in § 441 of this
              article, shall be guilty of a separate misdemeanor and on
              conviction thereof shall, in addition to any other sentence
              imposed by virtue of commission of said felony or
              misdemeanor:
                      (1) For a first offense, be sentenced to the Maryland
              Division of Correction for a term of not less than 5 nor more
              than 20 years, and it is mandatory upon the court to impose no
              less than the minimum sentence of 5 years.
                      (2) For a second or subsequent offense, be sentenced to
              the Maryland Division of Correction for a term of not less than
              5 nor more than 15 years, and it is mandatory upon the court to
              impose no less than a minimum consecutive sentence of 5
              years which shall be served consecutively and not concurrently
              to any other sentence imposed by virtue of the commission of
              said felony or misdemeanor.

The record does not indicate whether Grandison was charged and convicted under Art. 27,
§ 36B(d)(1) or (d)(2). Because the State conceded below that Grandison was subject to a
maximum penalty of fifteen years, we need not resolve whether he was sentenced under
Art. 27, § 36B(d)(1) or (d)(2). Instead, we accept the State’s concession and proceed by
resolving the ambiguity in favor of Grandison.


                                            4
             I. Did the circuit court abuse its discretion in ruling appellant’s
             convictions for first degree murder did not merge with his
             conviction for use of a handgun in the commission of [ ] a
             felony or crime of violence under the required evidence test?

             II. Did the circuit court abuse its discretion in holding a motion
             to correct illegal sentence is not the appropriate forum to
             consider appellant’s allegations his sentences are illegal under
             the Bartkus exception to dual sovereignty?

             III. Did the circuit court abuse its discretion in holding the jury
             was properly hearkened since a mere hearkening of counts of
             an indictment without specifying the offense does not
             constitute a hearkening of the verdict as to first degree murder
             or any other offense?

             IV. Did the circuit court abuse its discretion in ruling after
             vacating sentence under Mills the court had the authority to
             resentence and there was no legal requirement the resentencing
             jury announce their findings in open court or requirement to
             poll or hearken their findings?

             V. Did the circuit court abuse its discretion in imposing the
             fifteen year sentence for use of a handgun in the commission
             of a felony or crime of violence consecutive to Grandison’s
             federal sentences of life plus ten years after the federal
             authorities made those sentences run concurrent with the State
             sentences?

      Then, in 2015, Governor Martin O’Malley, exercising his pardon power, commuted

Grandison’s death sentences to sentences of life imprisonment without the possibility of

parole. Executive Order 01.01.2015.05 (Jan. 20, 2015). Thereafter, Grandison filed, in the

Circuit Court for Somerset County, a second motion to correct an illegal sentence. The

circuit court subsequently issued a written memorandum opinion and order denying that

motion. Grandison noted a timely appeal from that order, raising two question for review,

which we have slightly rephrased as follows:



                                             5
              I. Did the circuit court abuse its discretion in denying
              appellant’s motion to correct illegal sentence in holding that
              the former Governor had authority under Maryland
              Constitution, Art. II, § 20 to sua sponte exercise executive
              powers to commute Grandison’s death sentences to life
              imprisonment without the possibility of parole without an
              application having been made seeking commutation?

              II. Did the circuit court abuse its discretion in holding that the
              former Governor’s commutation of his sentences of death to
              life imprisonment without the possibility of parole did not
              violate Art. 17 of the Maryland Declaration of Rights, which
              prohibits ex post facto laws in criminal cases?

       On this Court’s own motion, we consolidated these appeals.

                                      DISCUSSION

                                    I. Appeal No. 2039

                                             A.

       Grandison claims that the circuit abused its discretion in ruling that his convictions

for first-degree murder did not merge with his conviction for use of a handgun in the

commission of a felony or crime of violence under the required evidence test. This claim

is without merit.

       Although the Court of Appeals held, in State v. Ferrell, 313 Md. 291, 297 (1988),

that use of a handgun in the commission of a felony or crime of violence and the predicate

felony or crime of violence are the same offense under the required evidence test, that

holding addressed a different circumstance—whether the predicate offense and the

handgun offense could be tried in successive prosecutions. Ferrell held that they could not

be tried in successive prosecutions. Id. Ferrell said nothing about whether separate

sentences may be imposed for those crimes if they are brought in the same trial.


                                              6
       The question before us was squarely addressed by the Supreme Court in Missouri

v. Hunter, 459 U.S. 359 (1983). There, the Court held:

                        Where, as here, a legislature specifically authorizes
                 cumulative punishment under two statutes, regardless of
                 whether those two statutes proscribe the “same” conduct under
                 Blockburger,[7] a court’s task of statutory construction is at an
                 end and the prosecutor may seek and the trial court or jury may
                 impose cumulative punishment under such statutes in a single
                 trial.

Id. at 368-39.

       At the time the offenses at issue were committed, the statute proscribing unlawful

use of a handgun stated as follows:

                 Unlawful use of handgun in commission of crime. – Any person
                 who shall use a handgun in the commission of any felony or
                 any crime of violence as defined in § 441 of this article, shall
                 be guilty of a separate misdemeanor and on conviction thereof
                 shall, in addition to any other sentence imposed by virtue of
                 commission of said felony or misdemeanor . . . be sentenced to
                 the Maryland Division of Correction[.]

Md. Code (1957, 1982 Repl. Vol., Supp. 1982), Art. 27, § 36B(d).8

       It is manifest that the General Assembly intended that a separate sentence be

imposed upon any person convicted of a violation of Section 36B(d), “in addition to any



       7
        Blockburger v. United States, 284 U.S. 299 (1932) (setting forth the required
evidence test).
       8
         A similar provision is now codified at Maryland Code (2002, 2012 Repl. Vol.),
Criminal Law Article (“CL”), § 4-204. The most noteworthy changes in the new statute
are that the penalty provision now contains an enhancement for repeat offenders in CL §
4-204(c)(2) and that, since 2011, its proscription extends to the use of firearms rather than
just handguns. 2011 Md. Laws, chs. 164, 165.


                                                7
other sentence imposed by virtue of commission of said felony or misdemeanor.” Id.; see,

e.g., Whack v. State, 288 Md. 137, 145-49 (1980) (holding that separate sentences may be

imposed for a violation of Section 36B(d) and the predicate offense, where both

convictions were the result of the same act, so long as the charges are brought in a single

trial), cert. denied, 450 U.S. 990 (1981). Given that unambiguous expression of legislative

intent, and the Supreme Court’s instruction in Missouri v. Hunter, it is clear that

Grandison’s claim fails.9

                                              B.

       As noted earlier, Grandison was prosecuted in both federal and Maryland courts, in

the former for conspiracy to murder the witnesses in a prior federal narcotics trial and in

the latter for, among other things, first-degree murder of those same witnesses. He now

complains that the Maryland prosecution was a “sham,” essentially indistinguishable from

the federal prosecution, and that, therefore, his Maryland sentences are illegal, under the

purported Bartkus10 exception to the dual sovereignty doctrine. From that premise,

Grandison concludes that the circuit court abused its discretion in ruling that this claim was



       9
          Grandison also invokes the rule of lenity. That argument also fails, as the rule of
lenity is applicable only where the legislative intent to impose separate penalties is unclear.
Latray v. State, 221 Md. App. 544, 555 (2015) (observing that the rule of lenity “is purely
a question of reading legislative intent” and that if the legislature “intended two crimes
arising out of a single act to be punished separately, we defer to that legislated choice”
(internal quotation marks and citation omitted)). Here, there is no ambiguity as to the
legislative intent to permit the imposition of separate penalties for both the illegal use of a
firearm and the predicate offense.
       10
            Bartkus v. Illinois, 359 U.S. 121, reh’g denied, 360 U.S. 907 (1959).


                                               8
not cognizable in a motion to correct an illegal sentence. To understand this claim requires

a brief digression into the Supreme Court decision upon which Grandison relies, Bartkus

v. Illinois, 359 U.S. 121, reh’g denied, 360 U.S. 907 (1959).

       In Bartkus, the defendant had been acquitted, in the United States District Court for

the Northern District of Illinois, of robbery of a federally insured savings and loan

association. Id. at 121-22. Bartkus was thereafter charged, in the Criminal Court of Cook

County, Illinois, with violation of a state robbery statute. Id. at 122. “The facts recited in

the Illinois indictment were substantially identical to those contained in the prior federal

indictment.” Id. Bartkus moved to dismiss based upon double jeopardy, but the Illinois

court rejected that claim.     Id. He was thereafter convicted and sentenced to life

imprisonment as a repeat offender. Id. The Supreme Court of Illinois affirmed, as did the

United States Supreme Court, the latter holding that a defendant may be prosecuted in both

federal and state courts for the same act without violating the Due Process Clause of the

Fourteenth Amendment, because, under the “dual sovereignty” doctrine, 11 an act may be

an offense against both the state where it was committed as well as against the federal

government.12 Id. at 122, 136-39.


       11
          The Court of Appeals has explained the “dual sovereignty” doctrine as follows:
“Under the ‘dual sovereignty’ doctrine, separate sovereigns deriving their power from
different sources are each entitled to punish an individual for the same conduct if that
conduct violates each sovereignty’s laws.” Gillis v. State, 333 Md. 69, 73 (1993), cert.
denied, 511 U.S. 1039 (1994).
       12
         In so holding, the Bartkus Court expressly rejected the “incorporation doctrine,”
according to which the first eight amendments to the federal Constitution should be deemed
                                                                            (continued . . . )


                                              9
       In dictum, the Court observed that the record did not “sustain a conclusion that the

state prosecution was a sham and a cover for a federal prosecution, and thereby in essential

fact another federal prosecution[,]” id. at 124, which would have been barred under the

Double Jeopardy Clause of the Fifth Amendment. See id. at 123. Thereafter, some courts

interpreted that statement as expressing a narrow so-called “Bartkus exception” to the dual

sovereignty doctrine, which bars a successive “sham prosecution.” See, e.g., United States

v. Guzman, 85 F.3d 823, 826 (1st Cir.) (observing that “under very limited circumstances[,]

successive prosecutions by separate sovereigns might transgress the Double Jeopardy

Clause”), cert. denied, 519 U.S. 1020 (1996); In re Kunstler, 914 F.2d 505, 517 (4th Cir.

1990) (noting that “a ‘tool of the same authorities’ exception is possible in some

circumstances,” which “may only be established by proof that State officials had little or

no independent volition in their proceedings”), cert. denied, 499 U.S. 969 (1991); United

States v. Aboumoussallem, 726 F.2d 906, 910 (2d Cir. 1984) (noting that “a narrow

exception to the ‘dual sovereignty’ doctrine, carved out in Bartkus v. Illinois, bars a second

prosecution where one prosecuting sovereign can be said to be acting as a ‘tool’ of the


(. . . continued)
applicable to the states, as having been “incorporated” into the Fourteenth Amendment,
which binds the states. 359 U.S. at 126. During the ensuing decade, the Supreme Court
“selectively” incorporated most, but not all, of the first eight amendments, holding that
their specific provisions applied not only to the federal government but to the states as well.
See, e.g., Benton v. Maryland, 395 U.S. 784 (1969) (prohibition against double jeopardy);
Duncan v. Louisiana, 391 U.S. 145, reh’g denied, 392 U.S. 947 (1968) (right to jury trial);
Klopfer v. North Carolina, 386 U.S. 213 (1967) (right to speedy trial); Pointer v. Texas,
380 U.S. 400 (1965) (right to confrontation); Malloy v. Hogan, 378 U.S. 1 (1964) (right
against compulsory self-incrimination); Gideon v. Wainwright, 372 U.S. 335 (1963) (right
to counsel); Mapp v. Ohio, 367 U.S. 643, reh’g denied, 368 U.S. 871 (1961) (right to be
secure against unreasonable searches and seizures).

                                              10
other, or where the second prosecution amounts to a ‘sham and a cover’ for the first”

(internal citations omitted)).

       Other courts, however, have questioned whether there even is such an exception.

See, e.g., United States v. Baptista-Rodriguez, 17 F.3d 1354, 1361 (11th Cir. 1994)

(declining to decide whether the “sham prosecution” exception exists); United States v.

Brocksmith, 991 F.2d 1363, 1366 (7th Cir.) (stating that “[w]e have questioned whether

Bartkus truly meant to create such an exception, and we have uniformly rejected such

claims”), cert. denied, 510 U.S. 999 (1993), and reh’g denied, 510 U.S. 1159 (1994);

United States v. Raymer, 941 F.2d 1031, 1037 (10th Cir. 1991) (observing that “[a] possible

exception might exist”); United States v. Harrison, 918 F.2d 469, 474 (5th Cir. 1990)

(noting that, although “Bartkus does suggest that a state prosecution may not be used as a

cover and a tool for a federal prosecution[,]” the Court “did not define a clear exception in

that case”).

       In any event, even if we assume, arguendo, that the Bartkus exception to the dual

sovereignty doctrine exists, the circuit court correctly concluded that such a claim may not

be raised in a Rule 4-345(a) motion. In United States v. Liddy, 542 F.2d 76, 79 (D.C. Cir.

1976), the United States Court of Appeals for the District of Columbia Circuit observed

that the defendant’s burden “of establishing that federal officials are controlling or

manipulating the state processes is substantial[,]” namely, that he “must demonstrate that

the state officials had little or no independent volition in the state proceedings.” To prevail

on such a claim would likely require far more than Grandison’s bald allegation and, in the

absence of an affidavit from the prosecution admitting to such a scheme (a most unlikely


                                              11
occurrence), would require an evidentiary hearing. But that would be entirely contrary to

the nature of a Rule 4-345(a) motion, which is focused on the “narrow” category of

sentences that are “intrinsically and substantively unlawful,” not those that may be beset

by “some arguable procedural flaw.” Colvin v. State, 450 Md. 718, 725 (2016) (internal

quotation marks and citation omitted). Indeed, “a motion to correct an illegal sentence is

not[,]” as Grandison would have it, “an alternative method of obtaining belated appellate

review of the proceedings that led to the imposition of judgment and sentence in a criminal

case.” State v. Wilkins, 393 Md. 269, 273 (2006).

       Even if such a claim were cognizable in a Rule 4-345(a) motion, we would conclude

that it is barred by the law of the case doctrine. Prior to Evans’s and Grandison’s separate

1984 trials, both defendants filed motions to dismiss, contending that Benton v. Maryland,

395 U.S. 784 (1969), which held that the Double Jeopardy Clause of the Fifth Amendment

was applicable to the states by virtue of the Fourteenth Amendment, had effectively

abrogated the dual sovereignty doctrine, as articulated in Bartkus. Evans v. State, 301 Md.

45, 49-50 (1984), cert. denied, 470 U.S. 1034 (1985). The Court of Appeals rejected that

assertion and remanded for trials, which resulted in convictions and sentences, which

Grandison now challenges. See id. at 51, 58. Here, however, instead of disparaging

Bartkus, Grandison relies upon it as the basis for his claim.

       Under the law of the case doctrine, “once an appellate court rules upon a question

presented on appeal, litigants and lower courts become bound by the ruling, which is

considered to be the law of the case.” Scott v. State, 379 Md. 170, 183 (2004). Moreover,

“‘[d]ecisions rendered by a prior appellate panel will generally govern the second appeal’


                                             12
at the same appellate level as well, unless the previous decision is incorrect because it is

out of keeping with controlling principles announced by a higher court and following the

decision would result in manifest injustice.” Id. at 184 (quoting Hawes v. Liberty Homes,

100 Md. App. 222, 231 (1994)). And, more recently, in Holloway v. State, 232 Md. App.

272, 282 (2017), we observed that the law of the case doctrine applies, not only to a claim

that was actually decided in a prior appeal, but also to any claim “that could have been

raised and decided.” Furthermore, the Court of Appeals has expressly rejected the notion

that “the doctrine of law of the case [is] inapplicable to motions to correct an illegal

sentence.” Scott, 379 Md. at 183.

          Nothing prevented Grandison, in his 1984 double jeopardy challenge, from raising

the same claim that he raises before us now. Were this issue properly before us, we would

hold that, as it “could have been raised and decided,” it is barred by the law of the case

doctrine. See Holloway, 232 Md. App. at 282.

                                              C.

          Grandison contends that the circuit court abused its discretion in holding that the

jury was properly hearkened. Not only is this claim utterly without merit, it is foreclosed

by Colvin v. State, 450 Md. 718, 727 (2016). There, the Court of Appeals held that a claim,

alleging that the jury had not been properly polled, thereby rendering the sentences

imposed on its verdict illegal, was not cognizable under Rule 4-345(a). Id. The Court

stated:

                      Under Maryland law, procedural challenges to a verdict
                ought be done by contemporaneous objection and, if not



                                              13
              corrected, presented through the direct appeal process. Such
              claims do not come within the purview of Rule 4-345(a).

Id. at 728. Likewise, Grandison’s claim of an improperly hearkened jury is a procedural

challenge to his verdict and is therefore not cognizable in a motion to correct an illegal

sentence.

       We note that Grandison does not claim that the jury was not polled or hearkened at

all, a defect that, if proven, would fall outside of the holding of Colvin. See id at 727-28.

In any event, the circuit court, as it did not have the benefit of Colvin at the time it rendered

its decision, painstakingly examined the record and, at pages 16-19 of its memorandum

opinion, demonstrated the falsity of Grandison’s claim as to whether the jury had been

properly hearkened. We need not repeat here what the circuit court wrote, except to point

out that it was correct. Thus, even if Grandison’s claim were cognizable in a Rule 4-345(a)

motion, it would fail nonetheless.

                                               D.

       Grandison maintains that the circuit court abused its discretion in denying his claims

that the resentencing court lacked the authority to impose sentence and that the

resentencing violated the prohibition against double jeopardy, because both the original

sentencing jury and the resentencing jury failed to announce their findings in open court,

nor were they polled or hearkened to their findings. These claims are utterly without merit.

       When the post-conviction court vacated Grandison’s original death sentences, under

Mills v. Maryland, it is obvious that resentencing, with the possibility of new death

sentences, was permitted and did not violate the prohibition against double jeopardy. See



                                               14
Twigg v. State, 447 Md. 1, 21 (2016) (noting that “[t]he Supreme Court has made clear that

resentencing does not offend double jeopardy principles”). As for Grandison’s complaints

regarding the procedures followed during the resentencing, those matters are not

cognizable in a Rule 4-345(a) motion. See Colvin, 450 Md. at 728. But, in any event, as

the circuit court explained in its memorandum opinion, the procedures followed fully

comported with the then-extant applicable Maryland rule.

                                              E.

       Finally, Grandison complains that the circuit court abused its discretion in imposing

the (new) fifteen-year sentence for use of a handgun in the commission of a felony or crime

of violence consecutive to his federal sentences. He does not (and cannot) complain that

the newly imposed sentence constituted an illegal increase in his sentence, as it merely

replaced a former twenty-year sentence that had also been made consecutive to his state

and federal sentences.

       The short answer to this complaint is that it is not cognizable in a motion to correct

an illegal sentence, which encompasses only claims of substantively illegal sentences.

Colvin, 450 Md. at 728. “An illegal sentence, for purposes of Rule 4-345(a), is one in

which the illegality ‘inheres in the sentence itself; i.e., there either has been no conviction

warranting any sentence for the particular offense or the sentence is not a permitted one for

the conviction upon which it was imposed and, for either reason, is intrinsically and

substantively unlawful.’” Id. at 725 (quoting Chaney v. State, 397 Md. 460, 466 (2007)).

Here, the fifteen-year sentence was provided by statute, see Md. Code (1957, 1982 Repl.

Vol., 1982 Supp.), Art. 27, § 36B(d), and is not “intrinsically and substantively


                                              15
unlawful[,]” whether imposed concurrently with or consecutively to any other sentence

Grandison may be serving, so long as the resulting sentence does not constitute an increase

of his previous sentence (which it does not). See id.

                                    II. Appeal No. 2822

       In Appeal No. 2822, Grandison, apparently ungrateful that he has been spared from

the death penalty, challenges the legality of former Governor O’Malley’s commutation of

his death sentences to sentences of life imprisonment without the possibility of parole. We

shall first address the constitutional basis for a governor’s pardon power and then address

Grandison’s claims, concluding that none of them has any merit.

                                              A.

       The Governor of Maryland has had the power to grant reprieves and pardons under

every version of the Maryland Constitution, dating back to 1776. See Md. Const., Art.

XXXIII (1776) (providing that the Governor “may alone exercise all other [of] the

executive powers of government,” including the power to “grant reprieves or pardons for

any crime, except in such cases where the law shall otherwise direct”). Under the present

1867 Maryland Constitution, the Governor possesses the power to “grant reprieves and

pardons,” as provided under Article II, § 20:

              He shall have power to grant reprieves and pardons, except in
              cases of impeachment, and in cases, in which he is prohibited
              by other Articles of this Constitution; and to remit fines and
              forfeitures for offences against the State; but shall not remit the
              principal or interest of any debt due the State, except, in cases
              of fines and forfeitures; and before granting a nolle prosequi,
              or pardon, he shall give notice, in one or more newspapers, of
              the application made for it, and of the day on, or after which,
              his decision will be given; and in every case, in which he


                                              16
              exercises this power, he shall report to either Branch of the
              Legislature,     whenever      required,     the    petitions,
              recommendations and reasons, which influenced his decision.

       Alfred S. Niles, the author of a treatise on Maryland constitutional law, stated that

“there is practically no restriction upon” a Governor’s “pardoning any offence against the

state, except in the case of an impeachment.” Alfred S. Niles, Maryland Constitutional

Law 122 (1915). More recently, Judge Dan Friedman, a member of this Court and the

author of another treatise on the subject, wrote that “the pardon power is broad” and that,

except in cases of impeachment and, perhaps, bribery of public officials, see Md. Const.,

Art. III, § 50,13 there is “no other provision that limits the Governor’s pardon power[.]”

Dan Friedman, The Maryland State Constitution 119 (2011). Moreover, the Court of

Appeals has recognized that the gubernatorial pardon power encompasses the power to

commute a sentence, Jones v. State, 247 Md. 530, 534 (1967), reh’g denied, 259 Md. 146

(1970),14 that is, to “substitute[] a lesser penalty for the grantee’s offense for the penalty



       13
          Article III, § 50 provides in part that “any person,” convicted of bribery of a public
official “shall, as part of the punishment thereof, be forever disfranchised and disqualified
from holding any office of trust, or profit, in this State.” According to Judge Friedman’s
treatise, such punishment “may not be subject to pardon[,]” although “[t]here are no
appellate opinions to suggest whether [that] interpretation is correct.” Dan Friedman, The
Maryland State Constitution 119 (2011).
       14
           When Jones v. State, 247 Md. 530, 532 (1967), was decided, capital punishment
was still a legal sentence upon a conviction for rape. Although that is obviously no longer
true, as a matter of federal constitutional law, see Kennedy v. Louisiana, 554 U.S. 407, 419
(2008) (holding that a death sentence for a conviction “for the rape of a child where the
crime did not result, and was not intended to result, in death of the victim[,]” was barred
by the Eighth Amendment), the Court of Appeals’ statements, in Jones, concerning the
scope of the gubernatorial pardon power, are still binding.


                                              17
imposed by the court in which the grantee was convicted.” Md. Code (1999, 2008 Repl.

Vol., 2017 Supp.), Correctional Services Article (“CS”), § 7-101(d).

       Indeed, the gubernatorial pardon power is derived from the Maryland Constitution

itself, not from any legislative enactment, and it therefore may be exercised independently

of legislative control, so long as the Governor, in exercising that power, does not violate

federal constitutional provisions or their Maryland cognates. See Schick v. Reed, 419 U.S.

256, 266 (1974) (concluding that the analogous presidential pardon power 15 “flows from

the Constitution alone, not from any legislative enactments, and that it cannot be modified,

abridged, or diminished by the Congress”). That is especially true in Maryland, in light of

Article 8 of the Maryland Declaration of Rights,16 which provides for the separation of

powers.      We conclude that the gubernatorial pardon power is plenary, although,

undoubtedly, in commuting a prisoner’s sentence, the Governor may not impose a reduced

sentence that, itself, constitutes “cruel and unusual punishment.”17 See Schick, 419 U.S. at


       15
         See U.S. Const. art. II, § 2, cl. 1 (providing, among other things, that the President
“shall have Power to grant Reprieves and Pardons for Offenses against the United States,
except in Cases of Impeachment”).
       16
            Article 8 of the Maryland Declaration of Rights provides:

                That the Legislative, Executive and Judicial powers of
                Government ought to be forever separate and distinct from
                each other; and no person exercising the functions of one of
                said Departments shall assume or discharge the duties of any
                other.
       17
         For examples of non-capital sentences that have been deemed to be “cruel and
unusual punishment,” see Trop v. Dulles, 356 U.S. 86, 101 (1958) (plurality opinion),
which concluded that the “use of denationalization as a punishment is barred by the Eighth
                                                                           (continued . . .)

                                              18
266 (stating that the presidential pardon provision allows “plenary authority in the

President to ‘forgive’ the convicted person in part or entirely, to reduce a penalty in terms

of a specified number of years, or to alter it with conditions which are in themselves

constitutionally unobjectionable”).

       Having set forth the Governor’s broad pardon power, we turn next to address

Grandison’s claims that former Governor O’Malley exceeded that power in commuting his

death sentences to sentences of life imprisonment without the possibility of parole.

                                             B.

       Grandison claims that the former Governor had no authority under Maryland

Constitution, Article II, § 20, to sua sponte exercise his executive power to commute his

death sentences to life imprisonment without the possibility of parole because he did not

apply for commutation. We disagree.

       The passage on which Grandison relies provides:

              and before granting a nolle prosequi, or pardon, he shall give
              notice, in one or more newspapers, of the application made
              for it, and of the day on, or after which, his decision will be
              given;




(. . . continued)
Amendment[;]” and Weems v. United States, 217 U.S. 349, 363-64, (1910), which held that
a fifteen-year sentence “at hard and painful labor,” along with “accessory penalties” of
“civil interdiction[,]” “perpetual absolute disqualification[,]” and “subjection to
surveillance during life[,]” upon conviction for falsifying a public record, constituted cruel
and unusual punishment.

                                             19
Md. Const., Art. II, § 20 (emphasis added). Grandison maintains that the bolded language

must be interpreted as imposing a condition precedent upon the grant of a gubernatorial

pardon, namely, that the grantee must first have applied for a pardon.

       As we have just explained, the gubernatorial pardon power is plenary. Specifically,

it does not depend upon a request by the grantee. The only substantive limitations on that

power are that it may not be exercised “in cases of impeachment, and in cases, in which

[the Governor] is prohibited by other Articles of this Constitution.” Md. Const., Art. II, §

20. We interpret the procedural limitation, on which Grandison relies, that “before granting

a nolle prosequi, or pardon, [the Governor] shall give notice, in one or more newspapers,

of the application made for it, and of the day on, or after which, his decision will be

given[,]” as merely a notice requirement and not a condition precedent. Md. Const., Art.

II, § 20. As the State aptly puts it in its brief, “the most logical interpretation of the

‘application’ language is that the Governor will be required to give notice of any

application received, but only in the event that one was actually received.” In any event,

Grandison acknowledges that former Governor O’Malley gave the required notice of “the

day on, or after which, his decision [would] be given.” Accordingly, we conclude that the

fact that Grandison did not apply for a commutation of sentence does not render the actions

of the former Governor illegal.

                                            C.

                                             1.

       Finally, we turn to Grandison’s assertion that the former Governor, in commuting

his death sentences to sentences of life without the possibility of parole, imposed illegal


                                            20
sentences, in violation of the Ex Post Facto Clause in Article 17 of the Maryland

Declaration of Rights. That Article provides:

                That retrospective Laws, punishing acts committed before the
                existence of such Laws, and by them only declared criminal
                are oppressive, unjust and incompatible with liberty;
                wherefore, no ex post facto Law ought to be made; nor any
                retrospective oath or restriction be imposed, or required.

Md. Const. Declaration of Rights, art. 17.

       This provision is generally construed in pari materia with its federal counterpart,

Article I, Section 10, of the United States Constitution.18 Doe v. Dep’t of Pub. Safety &

Corr. Servs., 430 Md. 535, 548 (2013) (plurality opinion); id. at 577 n.1 (McDonald, J.,

concurring); id. at 578-79 (Barbera, J., dissenting). On its face, the Ex Post Facto Clause

arguably applies only to the retroactive application of a statute, not to the purportedly

retroactive application of an executive action, as took place here. But even if we were to

assume that executive actions are included within the strictures of Article 17, Grandison’s

claim must fail, as we next explain.

       In light of recent decisional law, the test to be applied, in determining whether there

has been a violation of Article 17, is unclear, as the Court of Appeals has been sharply

divided over that question. But, under either of the tests applied in the most recent


       18
            Article I, Section 10, clause 1 of the United States Constitution provides:

                No State shall enter into any Treaty, Alliance, or
                Confederation; grant Letters of Marque and Reprisal; coin
                Money; emit Bills of Credit; make any Thing but gold and
                silver Coin a Tender in Payment of Debts; pass any Bill of
                Attainder, ex post facto Law, or Law impairing the Obligation
                of Contracts, or grant any Title of Nobility.

                                               21
decisions by our State’s highest Court, there was no ex post facto violation in the instant

case.

        The Doe plurality opinion applied the following test, derived from Kring v.

Missouri, 107 U.S. 221, 235 (1883), and Weaver v. Graham, 450 U.S. 24, 29, 33-34 (1981),

and previously adopted by the Court of Appeals, in Anderson v. Dep’t of Health & Mental

Hygiene, 310 Md. 217, 224, 226-27 (1987): “[T]wo critical elements must be present for

a criminal or penal law to be ex post facto: it must be retrospective, that is, it must apply

to events occurring before its enactment, and it must disadvantage the offender affected by

it.” Doe, 430 Md. at 551, 556 (plurality opinion) (internal quotation marks and citations

omitted) (emphasis in original).       Under that test, it is clear that Grandison cannot

demonstrate that Governor O’Malley’s commutation of his death sentences to sentences of

life imprisonment without the possibility of parole resulted in an ex post facto violation,

because he obviously did not suffer a disadvantage as a consequence of that commutation

of sentence. See id. at 556; Woods v. State, 315 Md. 591, 606-07 (1989) (rejecting “the

notion that a life sentence without the possibility of parole is, even relatively, the equivalent

of death itself”).

        The Doe dissent would have applied a different test, derived from Collins v.

Youngblood, 497 U.S. 37, 49-50 (1990) (overruling Kring), and Calder v. Bull, 3 U.S. (3

Dall.) 386, 390 (1798): The Ex Post Facto Clause prohibits “[e]very law that changes the

punishment, and inflicts a greater punishment, than the law annexed to the crime, when

committed.” Doe, 430 Md. at 582 (Barbera, J., dissenting) (emphasis added) (quoting




                                               22
Calder, 3 U.S. (3 Dall.) at 390).19 Under that alternative test, Grandison’s claim would

still fail, as it is clear that Governor O’Malley’s commutation of his sentences obviously

did not result in a “greater punishment, than the law annexed to the crime, when

committed.” See id. (emphasis added). Indeed, the result of Governor O’Malley’s action

was to reduce Grandison’s sentences. See Woods, 315 Md. at 606-07.20

                                            2.



      19
         According to Calder v. Bull, 3 U.S. (3 Dall.) 386, 390 (1798), there are four
categories of laws, which violate the Ex Post Facto Clause:

             1st. Every law that makes an action done before the passing of
             the law, and which was innocent when done, criminal; and
             punishes such action. 2d. Every law that aggravates a crime,
             or makes it greater than it was, when committed. 3d. Every
             law that changes the punishment, and inflicts a greater
             punishment, than the law annexed to the crime, when
             committed. 4th. Every law that alters the legal rules of
             evidence, and receives less, or different, testimony, than the
             law required at the time of the commission of the offence, in
             order to convict the offender.

(Emphasis in original).

      Only the third category, enumerated in Calder, has any relevance to this case.
      20
         Because, under either test for determining whether Grandison’s rights under the
Ex Post Facto Clause have been violated, he cannot demonstrate that the former
Governor’s commutation of his death sentences, to sentences of life imprisonment without
the possibility of parole, resulted in either a disadvantage or a greater punishment, it is
immaterial that, at the time of the murders, there was no provision under Maryland law for
a sentence of life imprisonment without the possibility of parole. See Md. Code (1957,
1982 Repl. Vol.), Art. 27, § 412(b) (providing that the only possible sentences, following
a conviction for murder in the first degree, were death or life imprisonment). It was not
until 1987 that the General Assembly amended § 412(b) to permit a sentence of life
imprisonment without the possibility of parole. See 1987 Md. Laws, ch. 237 at 1049-50,
codified at Md. Code (1957, 1987 Repl. Vol.), Art. 27, § 412(b).

                                            23
       Grandison also contends that the former Governor’s commutation of his death

sentences was an illegal retroactive application of a statute, CS § 7-601. That contention,

like all of the others in these appeals, is without merit.

       Notwithstanding the independent constitutional basis for the gubernatorial pardon

power, Md. Const., Art II, § 20, that power is also set forth in statutes. The pertinent

statutes, for our purposes, are Md. Code (1957, 1982 Repl. Vol.), Article 41, §§ 118 and

119, and their modern-day counterparts, CS §§ 7-601 and 7-602. Article 41, § 118, the

statute in effect at the time Grandison committed the murders at issue, provided:

                The Governor upon giving the notice required by the
                Constitution may commute or change any sentence of death
                into penal confinement for such period as he shall think
                expedient. And, on giving such a notice, he may pardon any
                person, convicted of crime, on such conditions as he may
                prescribe, or he may upon like notice remit any part of the time
                for which any person may be sentenced to imprisonment on
                such like conditions without such remission operating as a full
                pardon to any such person.

       Article 41, § 119, also in effect at the time Grandison committed the murders at

issue, further emphasized the plenary nature of the gubernatorial pardon power.            It

provided:

                In any case in which the Governor may issue a conditional
                pardon to any person, the Governor, in the absence of any
                provision to the contrary expressed therein, shall be the sole
                judge of whether or not the conditions of said pardon have been
                breached, and the determination by the Governor, that the
                conditions of such pardon have been violated by the person
                receiving the same, shall be final and not subject to review by
                any court of this State.[21]

       21
            The Court of Appeals, however, interpreted an identical provision, then codified
                                                                            (continued . . .)

                                              24
       Plainly, under Section 118, the Governor was authorized to “commute or change

any sentence of death into penal confinement for such period as he shall think expedient.”

(Emphasis added.) Such a period would obviously include life without the possibility of

parole. That point is further confirmed by the provision that the Governor could “remit

any part of the time for which any person may be sentenced to imprisonment on such like

conditions,” that is, “such conditions as he may prescribe,” “without such remission

operating as a full pardon to any such person.” Art. 41, § 118 (emphasis added). Clearly,

among “such conditions” as the Governor “may prescribe” would have included the

condition that a prisoner, like Grandison, being granted commutation of his death

sentences, would not be eligible for parole.

       Further underscoring the Governor’s plenary authority to impose conditions on any

pardon he may grant was Section 119. That section, consistent with the Governor’s plenary

pardon power under Article II, § 20, made clear that the Governor alone is the judge of

whether a condition of a pardon has been breached and that such a determination, by the

Governor, “shall be final and not subject to review by any court of this State.” Art. 41, §

119. In this respect, the instant case is indistinguishable from Schick, supra, which is

highly persuasive authority in interpreting the scope of the Maryland counterpart to the

federal constitutional provision interpreted in that case. The Schick Court observed that

“the pardoning power was intended to include the power to commute sentences on


(. . . continued)
at Article 41, § 80, as requiring, under due process, that the Governor, prior to revocation
of a conditional pardon, provide the grantee “an opportunity to be heard.” Murray v.
Swenson, 196 Md. 222, 231 (1950).

                                               25
conditions which do not in themselves offend the Constitution, but which are not

specifically provided for by statute[,]” 419 U.S. at 264, and it held that the President was

authorized to commute a death sentence to a sentence of life imprisonment, on condition

that the grantee not be eligible to seek parole, although, at the time that pardon was granted,

no such condition was expressly authorized by law. Id. at 260, 267-68.

       The modern-day counterpart to Article 41, § 118, is CS § 7-601, which, effective

October 1, 2013, provides in pertinent part:

                  (a) In general. – On giving the notice required by the
                  Maryland Constitution, the Governor may:

                     (1) change a sentence of death into a sentence of
                     life without the possibility of parole;
                     (2) pardon an individual convicted of a crime
                     subject to any conditions the Governor requires;
                     or
                     (3) remit any part of a sentence of imprisonment
                     subject to any conditions the Governor requires,
                     without the remission operating as a full pardon.

       The modern-day counterpart to Article 41, § 119, is CS § 7-602, which provides:

              (a) Governor as sole judge. – Unless the order granting a
              pardon provides otherwise, the Governor is the sole judge of
              whether a condition of a conditional pardon has been violated.

              (b) Determination not subject to judicial review. – A
              determination by the Governor that a condition of a conditional
              pardon has been violated by the grantee is final and not subject
              to review by any court of the State.

Plainly, it is substantially the same as its 1983 counterpart, Article 41, § 119.

       Under the plain language of the statutes, the Governor, both under the current

statutes and their 1983 versions, was authorized to commute a sentence of death to a



                                               26
sentence of life without the possibility of parole, although the current versions state this

proposition more plainly. It follows, then, that the statutory changes have not resulted in a

violation of Article 17, because they have not effected a retroactive change in the law.

                                                  JUDGMENTS OF THE CIRCUIT
                                                  COURT FOR SOMERSET COUNTY
                                                  AFFIRMED. COSTS ASSESSED TO
                                                  APPELLANT.




                                             27